Harrison, J. By an express provision of the Statute an ^attorney has a lien upon and an interest in a judgment which he may have recovered in a court of record for his client, .and which lien, when the judgment is for the recovery of real or personal property, amounts to an interest to the extent of it in the property so recovered. Gantt’s Dig., secs. 3622, 3624. The right of the appellees to resort to a court of equity to enforce their lien was, we think, unquestionable. Gist v. Hanley, 33 Ark., 233. There was no evidence that when Field purchased the land at the sale, under his executiou, through the appellee, Hallum, as his agent, he had then been told by the appellees that their lien was for onty$80, as averred in his answer, or that be was in any way deceived or mistaken as to the amount of it. Nor does it appear that their statements afterwards to him concerning it, in anywise so influenced his action in the matter as to estop them from claiming any more than that amount. The finding of the court as to the amount due the appellees was warranted by the agreed statement of facts or evidence in the case. If Lane should fail to pay the plaintiffs the sum found by the decree to be due, and Field should pay the same, or the land be sold under the decree, he would, as a matter of course be entitled to be subrogated to their right, and to an execution upon the decree against Lane, The decree is affirmed.